Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 7, 2007 GEMSTAR-TV GUIDE INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-24218 95-4782077 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 6922 Hollywood Boulevard 12 th Floor Los Angeles, California (Address of Principal Executive Offices) (Zip Code) (323) 817-4600 Registrants telephone number, including area code n/a (Former Name and Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On December 7, 2007, Gemstar-TV Guide International, Inc. (Gemstar) and Macrovision Corporation (Macrovision) made a joint presentation to investors concerning the previously announced Agreement and Plan of Mergers, dated as of December 6, 2007, by and among Gemstar, Macrovision, Saturn Holding Corp, Galaxy Merger Sub, Inc. and Mars Merger Sub, Inc. A transcript of the presentation is attached hereto as Exhibit 99.1. The transcript is incorporated herein by reference, and the foregoing description is qualified in its entirety by reference to the transcript. Item 9.01. Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Exhibits Exhibit No . Document Designation Gemstar and Macrovision Joint Presentation to Investors, dated
